Citation Nr: 1209829	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left foot disability, claimed as arthritis.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to December 1962 and from January 1985 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the St. Louis, Missouri regional office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge in St. Louis, Missouri.  

In a July 2010 decision, in adjudicating the Veteran's claim for a higher rating than 10 percent for her right knee disability, the Board granted entitlement to a separate 20 percent rating for the Veteran's right knee subluxation.  A review of the record, however, does not reveal that the RO has implemented the Board's favorable determination.  This matter is referred to the RO for appropriate action.

In July 2010, the Board also remanded the issue on appeal was remanded for additional development.  


FINDING OF FACT

Left foot planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis is attributable to service.  


CONCLUSION OF LAW

Left foot planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for left foot planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for a left foot disorder.  Having considered the Board finds service connection for left foot planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran had two periods of service.  Service treatment records from the first period of service note a left foot injury and a swollen left dorsum in November 1961.  X-ray examination was negative and while the impression was left ankle strain/sprain, the December 1962 separation examination report shows the feet were normal. 

The Board notes that a December 1984 examination report shows the feet were normal and a left foot disability was not noted at service entrance for the second period of service.  In July 1987, complaints of occasional pain in a metatarsal joint of the left foot were noted; the diagnosis was bilateral pes planus with tenderness of the metatarsal head of the fourth toe; orthotics were prescribed.  Records dated in August 1992 reflect bilateral foot pain with walking, and tenderness of the bilateral toes, laterally, and of the great toes, medially, along with pain in the ball of the foot, bilaterally; soft shoes were prescribed.  In September 1998, complaints of left heel pain with dorsiflexion and plantar flexion were attributed to Achilles tendonitis; heel cups were ordered.  In October 1998, the Veteran was given a temporary profile for heel, hip and low back pain, and records dated in November 1998 reflect year-long complaints of left foot pain with notation of left foot bone spurs and plantar fasciitis; night splints and physical therapy were ordered.  

Private treatment records reflect complaints of left foot pain in a number of areas and in July 2005, the Veteran underwent left foot surgery in association with an infracalcaneal spurring consistent with heel spur syndrome, a navicular tuberosity and a large exostosis to the base of the fourth metatarsal cuboid area.  The Board notes that while the August 2010 VA examination report states that the surgery in 2005 was not related to calcaneal spurring or a metatarsal of the forefoot, the January 2008 VA examination report notes surgery in November 2006 of the plantar condylectomy of the fourth metatarsal head in the same area as the Veteran's symptoms in 1987 during service.  Regardless, and as noted in the August 2010 VA examination report, service treatment records document fourth metatarsal head pain during service and there is a current diagnosis of fourth metatarsal head pain/metatarsalgia.  As noted in the August 2010 VA examination report, left foot surgery after separation may have aggravated the in-service left foot symptoms, however, such does not negate the initial onset of the symptoms during service.  

In addition, an April 2006 prescription for a supramalleolar AFO with 3rd and 4th metatarsal relief reflects diagnoses of left metatarsalgia, pes planovalgus and posterior tibial tendinopathy.  Significantly, a December 2006 private report notes the Veteran had a well-known history of bilateral foot symptoms since service, mainly associated with pes planovalgus with posterior tibial tendonitis and metatarsalgia.  The Board notes that a private opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake.  Here, the Board finds the private medical opinion is credible, particularly in view of the documented in-service findings coupled with post-service objective findings not long after separation.  

The Board notes that a private opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake.  In this case, the Board finds the private medical opinion is credible particularly in light of the documented in-service findings together with post-service complaints in relatively close proximity to separation.  

Further, the January 2008 VA examination report reflects a diagnosis of plantar fasciitis, and while the August 2010 VA examination report notes that a calcaneal spur does not necessarily establish plantar fasciitis in every case, as noted service treatment records show left foot bone spurs and plantar fasciitis with chronic pain during service in November 1998, and the September 1998 record reflecting complaints of pain, to include in the left heel, notes that some of the complaints may be related to degenerative joint disease.  The Board notes that service connection is effect for arthritis of the shoulders and knee.  Regardless, in this case, left foot planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis are shown during service, there is a current diagnosis of left planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis, and competent, credible evidence of continuity of symptomatology since separation, to include Veteran's sworn testimony before the undersigned.  

In this case, the Board finds the evidence to be in at least equipoise, and thus, resolving all doubt in the Veteran's favor, service connection for left foot planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis is warranted.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for left foot planovalgus with posterior tibial tendonitis, fourth metatarsal head pain and plantar fasciitis is granted.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


